Citation Nr: 0615328	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  01-08 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date prior to April 20, 2000, for 
a grant of service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

In January 1984, the RO&IC denied the veteran's claim of 
service connection for PTSD.  The following month, the 
veteran was notified of that decision, as well as his 
appellate rights; however, a notice of disagreement (NOD) was 
not received with which to initiate the appellate process.  

Therefore, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105(c) (West 
1991; 38 C.F.R. § 20.1103 (1993).  

In April 2000, the veteran requested that his claim of 
service connection for PTSD be reopened.  

By a rating action in April 2001, the RO&IC granted the 
veteran's claim for service connection for PTSD, effective on 
April 20, 2000.  The veteran disagreed with that effective 
date, and this appeal ensued.  

In December 2004, the Board of Veterans' Appeals (Board) 
denied the veteran's claim for an earlier effective date for 
service connection for PTSD.  The veteran then filed a timely 
appeal with the United States Court of Appeals for Veterans 
Claims (Court).  

In March 2006, pursuant to a Joint Motion by the parties, the 
Court vacated the Board's December 2004 decision and remanded 
the matter to the Board for compliance with the instructions 
in the Joint Motion.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In a letter, dated in July 2003, J. W. C., M.D., noted that, 
in July 1975, the veteran had been treated for alcoholism.  
Dr. C. stated that the veteran's history, clinical course, 
past assessments and treatment all indicated that the 
diagnosis of alcohol dependence was a consequence of the 
primary diagnosis of PTSD - severe.  

By a rating action in July 2004, the RO&IC granted the 
veteran's claim of service connection for the residuals of 
hepatic cirrhosis, status post liver transplant.  A 
30 percent disability rating was granted, effective on 
January 26, 2004.  

In the recent Joint Motion, the parties agreed that Dr. C.'s 
statement raised the possibility of an earlier effective date 
for service connection for PTSD, pursuant to 38 C.F.R. 
§ 3.114(a)(3).  

However, the parties noted that VA had not fully addressed 
that aspect of the veteran's appeal.  Accordingly, the Board 
finds that the case must be returned to the agency of 
original jurisdiction in order to comply with this question.  

Also, any other indicated procedural development must be 
undertaken prior to further appellate review.  

Accordingly, the case is REMANDED to the RO for the following 
actions: 

The RO should take all appropriate 
action to fully review the veteran's 
claim and readjudicate the matter of an 
effective date prior to April 20, 2000, 
for a grant of service connection for 
PTSD, in light of instructions of the 
Joint Motion.  The RO in this regard must 
ensure compliance with VA's duties to 
assist the veteran in the development of 
his claim.  The veteran must be afforded 
to an opportunity to submit additional 
evidence in support of his claim.  The 
readjudication must include, but is not 
limited to, a discussion of the potential 
applicability of 38 C.F.R. § 3.114(a)(3), 
as discussed in the Joint Motion.  

Then, if the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that he has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

